Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Ryan on 05/20/2022.
The application has been amended as follows: 
9. The apparatus of claim 8 wherein, in predicting the at least one failed component, said at least one processing platform is further configured:  
to determine whether any of the predicted one or more incorrectly identified failed components match the predicted plurality of failed components; and 
to remove given ones of the predicted plurality of failed components matching with the predicted one or more incorrectly identified failed components; 
wherein the predicted at least one failed component comprises remaining ones of the predicted plurality of failed components following the removal.  	

17. The method of claim 16 wherein predicting the at least one failed component further comprises: 
determining whether any of the predicted one or more incorrectly identified failed components match the predicted plurality of failed components; and 
removing given ones of the predicted plurality of failed components matching with the predicted one or more incorrectly identified failed components; 
wherein the predicted at least one failed component comprises remaining ones of the predicted plurality of failed components following the removal.

20. The computer program product according to claim 19 wherein, in predicting the at least one failed component, the program code further causes said at least one processing platform: 
to determine whether any of the predicted one or more incorrectly identified failed components match the predicted plurality of failed components; and 
to remove given ones of the predicted plurality of failed components matching with the predicted one or more incorrectly identified failed components; 
wherein the predicted at least one failed component comprises remaining ones of the predicted plurality of failed components following the removal.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, it contains allowable subject matter when the claim is taken as a whole.  Claim 1 is a representative claim for claims 15 and 18 which contain the same allowable subject matter when the claims are taken as a whole.  See the bolded/underlined/italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. An apparatus comprising: 
at least one processing platform comprising a plurality of processing devices; 
said at least one processing platform being configured: 
to retrieve operating conditions data of at least one computing environment;
wherein the operating conditions data comprises operational details of one or more components in the at least one computing environment; 
to retrieve component replacement data and no fault found data of the at least one computing environment; 
wherein the component replacement data comprises details about a plurality of components that have been replaced in the at least one computing environment; 
wherein the no fault found data comprises details about a plurality of components incorrectly identified as having failed in the at least one computing environment and a plurality of symptoms leading to the incorrect identifications; 
to generate a first mapping between given ones of the operational details and given ones of the plurality of replaced components using one or more machine learning algorithms; 
to generate a second mapping between given ones of the plurality of incorrectly identified components and given ones of the plurality of symptoms leading to the incorrect identifications using the one or more machine learning algorithms; 
to receive a support case identifying one or more symptoms in the at least one computing environment; and 
to predict, using the first and second generated mappings, at least one failed component based on the one or more symptoms.

Dependent claims 2-14, 16-17, and 19-20 are allowable based on the virtue of dependency of allowable claims 1, 15, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (US 11036572 B2, US 20210281592 A1, US 20210263735 A1, US 11086709 B1, US 20200401936 A1, US 10693711 B1, US 20180299877 A1, US 7930159 B1, US 20050028033 A1). The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11036572 B2: A method of facilitating prediction of a disk failure, comprising: obtaining operation information and failure information associated with a plurality of disks, the plurality of disks in a storage system comprising a first set of disks indicated by the failure information as having a failure and a second set of disks indicated by the failure information as having no failure; determining validity of the failure information associated with the first set of disks based on system context information related to the storage system; in response to determining that the failure information associated with at least one of the first set of disks is valid, generating a machine learning model based on the operation information and the failure information associated with the first set of disk and the second set of disks, the machine learning model having a capability of predicting failure of a disk from operation information of the disk, wherein generating the machine learning model comprises: selecting the machine learning model from a plurality of machine learning models, wherein selecting the machine learning model comprises: selecting the machine learning model based on a first performance metric, the first performance metric indicating a probability that the machine learning model detects correctly that at least one of the first set of disks as having a failure or a probability that the machine learning model incorrectly detects that the second set of disks as having a failure; and identifying, using the machine learning model, that a disk of the plurality of disks in the storage system may fail.
US 20210281592 A1: It should be appreciated that this output may be correct or incorrect. Thus, an output of “anomaly” or “anomalous” may represent a “true threat” or a “false positive.” Similarly, an output indicating “normal” or “non-anomalous” may likewise be correct/incorrect and thus, may represent a “non-threat” or a “false negative.” In some illustrative embodiments, instances of outputs of the unsupervised machine learning models indicating potential security threats/attacks, unauthorized accesses, or the like, may be sent to a human security analyst, such as via a graphical user interface and workstation or other computing device associated with the human security analyst, so that the human security analyst may verify whether the input is actually a true threat or false positive. The human security analyst may then provide an input via the graphical user interface to indicate their assessment of the input and thus, whether the corresponding unsupervised machine learning model(s) were able to generate the correct result. This feedback information may be used to set or adjust weights associated with the outputs of the various unsupervised machine learning models 122-128 of the ensemble 120, as discussed hereafter. Moreover, in some implementations, the human security analyst may also be provided with outputs indicating that the input to the unsupervised machine learning model is a “normal” or “non-anomalous” input so that the human security analyst may provide such feedback information as well, but this time with regard to whether the input is or is not a threat and thus indicate whether the output of the unsupervised machine learning model(s) represent a true non-threat or a false negative result. In this latter case, such “normal” or “non-anomalous” outputs by the unsupervised machine learning models may be sent to the human security analyst only in instances where the confidence or probability associated with the classification is below a predetermined threshold, such that not all indications of “normal” or “non-anomalous” need be reviewed. The same is true for the “anomaly” or “anomalous” classifications, i.e. a threshold for confidence or probability value may be established and if the confidence/probability for the classification of “anomaly” or “anomalous” is equal to or above the threshold, then the human security analyst may be enlisted to provide feedback information.
US 20210263735 A1: Referring collectively to FIGS. 4 and 5, in some embodiments, the transformation module 210 uses machine learning to assist in identifying the primary tokens and/or secondary tokens. In some implementations, the transformation module 210 may be used to analyze plural different monolithic applications in the manner described herein, to receive feedback (e.g., from users) indicating a degree of success or failure with respect to the determined primary tokens and/or secondary tokens, and to use this feedback in a machine learning algorithm that affects how the system determines the primary tokens and/or secondary tokens in subsequent iterations. For example, based on positive and/or negative feedback, the system may use machine learning to learn that certain types of changes to certain types of data logs are relatively strong (e.g., good) or relatively weak (e.g., bad) indicators of a primary token, and may use this learning to adjust the algorithm that is used to identify primary tokens in subsequent iterations. In another example, based on positive and/or negative feedback, the system may use machine learning to learn that certain types of references of code portions to variables (e.g., a secondary token) are relatively strong (e.g., good) or relatively weak (e.g., bad) indicators of a snippet of code that should be associated with the transaction, and may use this learning to adjust the algorithm that is used to identify primary tokens in subsequent iterations.
US 11086709 B1: In the example illustrated in FIG. 1, symptom representation generator 110 generates symptom representation 114. Examples of symptom representation generator 110 include any hardware and/or software system, component, process, and/or application. In various embodiments, the output of symptom representation generator 110 is symptom representation 114. In some embodiments, symptom representation 114 is a collection of symptoms, whose definitions can be found in behavior specification repository 104, associated with a network represented by fault model representation 112. For this reason, in the example illustrated in FIG. 1, both behavior specification repository 104 and fault model representation 112 are inputs to symptom representation generator 110. Fault model representation 112 provides symptom representation generator 110 with declarative requirements of a desired computer network configuration so that symptom representation generator 110 can determine which computer network elements need to be monitored for symptoms.
US 20200401936 A1: The method involves receiving (110) key performance indicators (KPIs) of a virtual component in the SDDC. The physical fault information is received (120) from a physical component in the SDDC. An alert is issued (140) based on a model that specifies symptoms and a problem associated with the symptoms. The symptoms are selected based on spatial analysis that links events at the virtual component and the physical component. The symptoms include dynamic KPI thresholds. The alert notifies an orchestrator to perform a corrective action. The network stability related to the virtual and physical components is analyzed by a machine learning engine. The model symptoms is tuned based on the analysis of network stability.
US 10693711 B1: The network topology model processing module 130 implements methods that are configured to abstract the constituent physical and logical objects/elements of the IT infrastructure 112, as well as their relationships, behaviors, and interactions, to define a topology model. The topology model generally comprises an event model and a propagation model for classes of components in the information network 110, and can be implemented using known modeling techniques which are suitable for the given application. For example, the specification of the topology model can include exceptional events associated with each class of component, their corresponding local symptoms, and the potential relationships with other components along which events can propagate. An exceptional event may be an event that requires some handling action (e.g., a problem such as a defective disk drive, or adding a workstation to a LAN) while a symptom may be an observable event (e.g., excessive read/write errors for the disk, or a change in routing tables) caused by the exceptional event. Events may propagate between objects along relationships associated with their classes. For example, components of a type “LINK” may have an exceptional event “LINK FAILURE”. Links may have a relationship “connected-to” with components of type NODE. Link failure can propagate from a LINK to a NODE along this “connected-to” relationship, being observed in NODE via the symptom “NODE-UNREACHABLE”.
US 20180299877 A1: An important task in running power plant systems is to automatically monitor the system status and diagnose any failures, to guarantee stable and high-quality service and output. The timely detection and diagnoses of the power plant system failures can dramatically reduce cost and avoid serious safety consequences. Many efforts have been devoted to this topic. Existing approaches rely on a thorough understanding of the system architecture to build system models with predefined rules for diagnosis. Because power plant systems are usually very complex and contain a large number of components, it is hard, if not impossible, to obtain a precise system architecture. Moreover, typically the power plant system statuses are quite dynamic and evolve over time. Thus, it is desirable to design an effective method that is able to automatically diagnose system failures and give action suggestions. Recently, the fault detection in distributed systems received increasing attentions. One system proposed to model event correlation and locate system faults using known dependency relationships between faults and symptoms. In real applications, however, it is usually hard to obtain such relationships precisely. To alleviate this limitation, another system developed several model-based approaches to detect the faults in complex distributed systems. These approaches generally focus on locating the faulty components, they are not capable of spotting or ranking the causal anomalies, thus they are not able to give action suggestions.
US 7930159 B1: It is difficult to separate the monolithic model into subsystems also because, e.g., several types of processing require understanding the overall system model. For example, fault management processing (the isolation of faults within a system) may require correlating events across many subsystem models because problems in one component often spread symptoms to related components in other subsystems, e.g., a problem in a network device may ultimately cause application transactions to time out.
US 20050028033 A1: An apparatus comprising: a memory device for storing a representation of at least a portion of a diagnostic network model that associates a plurality of components and symptoms based upon causal relationships therebetween, wherein the causal relationships associate a failure of respective components and occurrence of the at least one symptom; a display for presenting a representation of the plurality of components and symptoms; an interface for selecting at least one of the plurality of components and symptoms that are displayed; and a processor, responsive to said interface, for directing said display to present additional information relating to the at least one of the components and the symptoms that is selected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114